Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Although an indefinite suspension is generally warranted when a pattern of neglecting legal matters is coupled with a failure to cooperate in the ensuing disciplinary investigation, there is no such pattern of neglect related to multiple clients here. See Cleveland Bar Assn. v. Rollins (1999), 84 Ohio St.3d 408, 704 N.E.2d 1210. The board was justified in relying on the lack of such pattern to impose a lesser sanction. Respondent is hereby suspended from the practice of law in Ohio for two years, with one year stayed, and she is ordered to pay $1,000 to the Shaffers. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.